Citation Nr: 1017624	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  04-00 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for osteoarthritis of the left knee, status post 
excision of osteochondroma, prior to June 19, 2001.  

2.  Entitlement to a disability rating in excess of 10 
percent, as of June 19, 2001, for osteoarthritis of the left 
knee, status post excision of osteochondroma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1979 to 
September 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma, denying the Veteran's claims.  

The Veteran requested and was afforded a video conference 
hearing before the undersigned Veterans Law Judge sitting in 
Washington, DC in March 2007.  A written transcript of this 
hearing was prepared and incorporated into the evidence of 
record.  

These claims were previously denied by the Board in an 
October 2007 decision.  The Veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and in October 2009, the Court issued a decision 
confirming the Board's October 2007 denial of entitlement to 
an effective date prior to April 21, 1986 for the grant of 
service connection for the residuals of a left knee injury, 
and vacating the decision in as far as it related to the 
issues currently on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran contends that he is entitled to an effective date 
of April 21, 1986 for the assignment of a compensable 
disability rating for the residuals of his left knee injury.  
However, further evidentiary development is necessary before 
appellate review may proceed on this matter. 

Namely, the record fails to contain medical evidence 
regarding the Veteran's left knee injury from 1986 to 2001, 
aside from a few intermittent records.  Before a decision may 
be made regarding the appropriate disability evaluation to be 
assigned in this case, the Veteran must be asked to identify 
all relevant medical treatment pertaining to his left knee 
from 1986 to 2001.  VA must then obtain any evidence 
identified by the Veteran and incorporate it into the claims 
file.  

The Veteran also contends that he is entitled to a disability 
rating in excess of 10 percent as of June 19, 2001.  VA 
should obtain any and all treatment records pertaining to the 
Veteran's left knee disability since June 2009 - the last 
medical evidence of record.  If any further medical records 
are obtained they should be incorporated into the Veteran's 
claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to 
identify any and all medical treatment he 
received for his left knee disability from 
1986 to 2001.  The Veteran should be asked 
to provide VA with the names and addresses 
of the service provider(s), as well as the 
approximate dates for which treatment was 
received.  If any additional records are 
identified, they should be obtained and 
incorporated into the Veteran's claims 
file.  

2.  The AMC should also obtain any 
additional VA Medical Center records 
prepared since June 2009.  If any 
additional records are obtained, they must 
be incorporated into the Veteran's claims 
file.  

3.  After completion of the above, the 
claims should be reviewed in light of any 
new evidence.  If the claims are not 
granted, the Veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


